 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11   Scott Johnson,                                           Case No.: 4:18-cv-04240-HSG
12
          Plaintiff,                                          ORDER RELEASING PARTIES FROM
13                                                            GENERAL ORDER 56 INSPECTION
     v.
14

15   Byer Properties, L.P., a California limited
     partnership; Joel E. Quinones; Cecilia R.
16   Quinones; and Does 1-10,
17
          Defendants.
18

19           Upon review of the stipulation of the parties and good cause appearing, IT IS
20   HEREBY ORDERED that the Parties may be alleviated of the duty to jointly inspect the
21   subject property per General Order 56 as the remedial work will be completed by a date
22   certain. The Parties must either file a Notice of Settlement or a Notice of Need for
23   Mediation by or before December 18, 2018.
24

25   IT IS SO ORDERED.
26
     Dated: November 8, 2018                 ___________________________________
27
                                             HAYWOOD S. GILLIAM, JR.
28                                           United States District Judge



                                                     1
                       ORDER RELEASING PARTIES FROM GO 56 INSPECTION -- 4:18-cv-04240-HSG
